DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5-17, 19-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 1, while light guide apparatus including: a light source including a first light source and a second light source and configured to emit light; a first light guide engaged to the first light source and configured to guide the light emitted from the first light source; and a second light guide disposed outside the first light guide and engaged to the second light source, guiding the light emitted from the first light source, wherein the first light guide is spaced apart at an equal distance from the second light guide, wherein the first light guide includes a curved surface portion with a predetermined curvature, and wherein the second light guide includes a side wall which is formed in a corresponding curvature of the curved surface portion of the first light guide and totally reflects the light emitted from the second light source, wherein the second light source is disposed adjacent to the first light source, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light guide apparatus as described above wherein the first light guide further includes: a first incident portion receiving the light from the first light source; and a first emitting portion extending from the curved surface portion, and wherein the curved surface portion extends from the first incident portion to the first emitting portion.

Claims 3 and 5-16 are allowed for being dependent on the allowed claim 1. 

With regards to claim 17, while light guide apparatus including: a light source configured to emit light; a first light guide engaged to the light source and configured to guide the light emitted from the light source; a second light guide engaged to the light source and disposed outside the first light guide and configured to guide the light emitted from the light source; and a third light guide disposed at a position vertically facing the first light guide on a basis of a front surface of the second light guide and configured to guide the light, wherein each of the first light guide and the third light guide is spaced apart at an equal distance from the second light guide, wherein the first light guide includes a first curved surface portion with a predetermined curvature, and wherein the second light guide includes a side wall which is formed in a corresponding curvature of the first curved surface portion of the first light guide or the second light guide and totally reflects the light emitted from the second light sources wherein the second light source is disposed adjacent to the first light source, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light guide apparatus as described above wherein the first light guide further includes: a first incident portion receiving the light from the first light source; and a first emitting portion extending from the first curved surface portion, wherein the first curved surface portion extends from the first incident portion to the first emitting portion.

Claims 19-21 are allowed for being dependent on the allowed claim 17. 

With regards to claim 22, while light guide apparatus including: a light source configured to emit light; a first light guide receiving the light from the light source and configured to guide the light emitted from the light source; a second light guide disposed outside the first light guide and receiving the light from the light source to guide the light emitted from the light source; and a third light guide disposed at a position laterally facing the first light guide on a basis of a front surface of the second light guide and receiving the light from the light source to guide the light, wherein each of the first light guide and the third light guide is spaced apart at an equal distance from the second light guide, wherein the first light guide includes a first curved surface portion with a predetermined curvature, and wherein the second light guide includes a side wall which is formed in a corresponding curvature of the first curved surface portion of the first light guide or the second light guide and totally reflects the light emitted from the second light sources wherein the second light source is disposed adjacent to the first light source, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light guide apparatus as described above wherein the first light guide further includes: a first incident portion receiving the light from the first light source; and a first emitting portion extending from the first curved surface portion, and wherein the first curved surface portion extends from the first incident portion to the first emitting portion.

Claims 24-26 are allowed for being dependent on the allowed claim 22. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875


/WILLIAM J CARTER/Primary Examiner, Art Unit 2875